Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2016

                                       No. 04-16-00419-CR

                              Antrail Jadaveonte LE MUNERLYN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9397
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER

        Defendant pled nolo contendre to “burglary habitation-force” and was sentenced within
the terms of a plea bargain. Defendant timely filed a general notice of appeal. The trial court’s
Certification of Defendant’s Right of Appeal states this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a
written plea bargain, and the punishment assessed did not exceed the punishment recommended
by the prosecutor and agreed to by defendant; therefore, the trial court’s certification accurately
reflects that defendant’s case is a plea bargain case and defendant does not have a right of appeal.
See TEX. R. APP. P. 25.2(a)(2).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court's
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record does not contain a written
motion ruled on before trial nor does it indicate the trial court granted defendant permission to
appeal. This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made a part of the record.” TEX. R. APP. P. 25.2(d).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless an amended trial court certification that shows defendant has
the right of appeal has been made part of the appellate record by August 8, 2016. See Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.
         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court